Per Curiam.
Defendant Graham, while represented by counsel, was arraigned in the Kent County Circuit Court on the charge of entering without breaking contrary to MCLA § 750.111 (Stat Ann 1970 Cum Supp § 28.306). He tendered a plea of guilty which was accepted by the court and he was subsequently sentenced to a term of 1-1/2 to 5 years imprisonment. A timely claim of appeal has been filed on his behalf by court-appointed appellate counsel, which is grounded solely on the contention *257that the lower court abused its discretion in imposing sentence. The people have filed a motion to affirm the conviction and sentence.
Since the sentence is well within the statutory maximum any claim that it was too harsh or that the sentence constitutes a denial of equal protection is not reviewable. People v. Hunt (1969), 16 Mich App 664; People v. O’Den (1968), 15 Mich App 10. The motion to affirm is granted.